Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 3/11/21 which has been entered. Claims 1, 3, 6-7, 10-11, 13, 16-17, and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11, and 20 being independent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 4 and claims 7 and 17 show a locking mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. US Publication No. 20190149934 in view of Machine Translation of Kasai et al. Japanese Publication S6148210 (from IDS). 

Referring to claim 1, Fischer et al. teaches a microphone apparatus for attachment to an exterior portion of a vehicle (para 0004: “To detect surrounding noises, the microphone has to be arranged outside on the vehicle”), the apparatus comprising: a printed circuit board (PCB) (Figs. 5, 7: printed circuit board 9); a microphone element positioned on the PCB (Figs. 5, 7: sensor element 11 on printed circuit board 9; para 0037: “the microphone 2 in each case comprising a printed circuit board 9 and a sensor element 11”); a cover extending over the printed circuit board and defining a first opening to enable ambient sound external to the vehicle to be transmitted to the microphone element (Figs. 5, 7: housing 3 over circuit board 9 with opening defined by ante-volume 6 and opening 4; para 0032: “opening 4 for the entry of sound waves”); an acoustic membrane positioned between the first opening of the cover and the PCB to enable the ambient sound to pass therethrough to the microphone element (Figs. 5, 7: layer 7 positioned between ante volume 6/opening 4 and circuit board 9 and allows sound to pass to sensor element 11).
              However, Fischer et al. does not teach a grille cover per se, but Kasai et al. teaches a grille cover positioned on the exterior portion of the vehicle defining a plurality of openings for directly receiving the ambient sound and for transmitting the ambient sound to the first opening of the cover and to the microphone element (Fig. 3: grill 17 attached to vehicle body outer panel 14 and receives sound to send to microphone 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a grille, as taught by Kasai et al., in the apparatus of Fischer et al. because it helps in “preventing infiltration of rainwater and the like”.
              Referring to claim 2, Fischer et al. teaches the first opening of the cover is cone shaped to reduce a frequency response of the ambient sound (Fig. 3: opening 4 and ante-volume 6 are cone-shaped; para 0032).
              Referring to claim 3, Fischer et al. teaches an inner cap that is positioned between the grille cover and the cover (Fig. 5: frame 13 between outside and housing 3).
              Referring to claim 4, Fisher et al. teaches the inner cap defines a second opening to enable the ambient sound external to the vehicle to pass therethrough and on to the first opening of the cover (Fig. 3: opening 4 in frame 13; para 0032).
the second opening is cone shaped to coact with the cone shaped first opening of the cover to provide a flatter frequency response of the ambient sound (Fig. 3: opening 4 and ante-volume 6 are cone-shaped; para 0032).
              Referring to claim 6, Kasai et al. teaches a fastening holding member to attach to an underside of the exterior portion of the vehicle (Fig. 3: sides of grill 17 attach to underside of vehicle outer body panel 14). Motivation to combine is the same as in claim 1.
              Referring to claim 10, Fischer et al. teaches the acoustic membrane extends at a length that is shorter than a length of each of the cover and the PCB (Fig. 7: layer 7 is shorter than the length of the housing 3 and circuit board 9).
              Referring to claim 11, Fischer et al. teaches a microphone apparatus for attachment to a vehicle (para 0004: “To detect surrounding noises, the microphone has to be arranged outside on the vehicle”), the apparatus comprising: a microphone element supported by a printed circuit board (PCB) (Fig. 5: sensor element 11 supported by circuit board 9; para 0037: “the microphone 2 in each case comprising a printed circuit board 9 and a sensor element 11”); a cover extending over the microphone element and defining a first opening to enable ambient sound external to the vehicle to be transmitted to the microphone element (Fig. 5: housing 3 over sensor element 11 with opening defined by ante-volume 6 and opening 4; para 0032: “opening 4 for the entry of sound waves”); an acoustic membrane positioned between the first opening of the cover and the PCB to enable the ambient sound to pass therethrough to the microphone element (Fig. 5: layer 7 positioned between ante volume 6/opening 4 and circuit board 9 and allows sound to pass to sensor element 11).
              However, Fischer et al. does not teach a grille cover per se, but Kasai et al. teaches a grille cover positioned on the exterior portion of the vehicle defining a plurality of openings for directly receiving the ambient sound and for transmitting the ambient sound to the first opening of the cover and to the microphone element (Fig. 3: grill 17 attached to vehicle body outer panel 14 and receives sound to send to microphone 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a grille, as taught by Kasai et al., in the apparatus of Fischer et al. because it helps in “preventing infiltration of rainwater and the like”.
the first opening of the cover is cone shaped to reduce a frequency response of the ambient sound (Fig. 3: opening 4 and ante-volume 6 are cone-shaped; para 0032).
              Referring to claim 13, Fischer et al. teaches an inner cap that is positioned between the grille cover and the cover (Fig. 5: frame 13 between outside and housing 3).
              Referring to claim 14, Fischer et al. teaches the inner cap defines a second opening to enable the ambient sound external to the vehicle to pass therethrough and on to the first opening of the cover (Fig. 3: opening 4 in frame 13; para 0032).
              Referring to claim 15, Fischer et al. teaches the second opening is cone shaped to coact with the cone shaped first opening of the cover to provide a flatter frequency response of the ambient sound (Fig. 3: opening 4 and ante-volume 6 are cone-shaped; para 0032).
              Referring to claim 16, Kasai et al. teaches a fastening holding member to attach to an underside of an exterior portion of the vehicle (Fig. 3: sides of grill 17 attach to underside of vehicle outer body panel 14). Motivation to combine is the same as in claim 11.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. and Kasai et al. as applied to claims 1, 6, 11, and 16 above, and further in view of Eberlein et al. US Publication No. 20080238112.

              Referring to claim 7, Kasai et al. teaches attach the grille cover to the exterior portion of the vehicle (Fig. 3: grill 17 attached to vehicle body outer panel 14). However, Fischer et al. and Kasai et al. do not teach locking mechanisms, but Eberlein et al. teaches the fastening holding member includes at least one locking portion to engage at least one locking tab of the grille cover to attach the grille cover to portion of the vehicle (para 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use locking mechanisms, as taught in Eberlein et al., in the microphone apparatus of Fischer et al. and Kasai et al. because it helps to keep the grille firmly in place.
attach the grille cover to the exterior portion of the vehicle (Fig. 3: grill 17 attached to vehicle body outer panel 14). However, Fischer et al. and Kasai et al. do not teach locking mechanisms, but Eberlein et al. teaches the fastening holding member includes at least one locking portion for engaging at least one locking tab of the grille cover to attach the grille cover to portion of the vehicle (para 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use locking mechanisms, as taught in Eberlein et al., in the microphone apparatus of Fischer et al. and Kasai et al. because it helps to keep the grille firmly in place.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., Kasai et al., and Eberlein et al., as applied to claims 1, 6-7, 11, and 16-17 above, and further in view of Ogura et al. US Publication No. 20160234594.

              Referring to claim 8, Fischer et al., Kasai et al., and Eberlein et al. do not teach a connector assembly per se, but Ogura et al. teaches a connector assembly to electrically couple the microphone element to an audio controller positioned in the vehicle (Fig. 13(c): connector 216; para 0135). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a connector, as taught by Ogura et al., in the apparatus of Fischer et al., Kasai et al., and Eberlein et al. because it allows for electrical connection to the rest of the vehicle’s electronics so that the microphone’s sound capture can actually be used in processing. 
              Referring to claim 18, Fischer et al., Kasai et al., and Eberlein et al. do not teach a connector assembly per se, but Ogura et al. teaches a connector assembly to electrically couple the microphone element to an audio controller positioned in the vehicle (Fig. 13(c): connector 216; para 0135). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a connector, as taught by Ogura et al., in the apparatus of Fischer et al., Kasai et al., and Eberlein et al. because it allows for electrical connection to the rest of the vehicle’s electronics so that the microphone’s sound capture can actually be used in processing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. and Kasai et al. in view of Kawamata et al. European Publication No. 2565600 (from IDS).

              Referring to claim 20, Fischer et al. teaches a microphone apparatus comprising: a microphone element positioned on a printed circuit board (PCB) (Fig. 5: sensor element 11 positioned on circuit board 9; para 0037: “the microphone 2 in each case comprising a printed circuit board 9 and a sensor element 11”); a cover extending over the microphone element and defining a first opening to enable ambient sound external to a vehicle to be transmitted to the microphone element (Fig. 5: housing 3 over sensor element 11 with opening defined by ante-volume 6 and opening 4; para 0032: “opening 4 for the entry of sound waves”; para 0006: “airborne sound acoustic sensing of the surroundings of a vehicle comprises at least one microphone”); an acoustic membrane positioned between the first opening of the cover and the PCB to enable the ambient sound to pass therethrough to the microphone element (Fig. 5: layer 7 positioned between ante volume 6/opening 4 and circuit board 9 and allows sound to pass to sensor element 11).
              However, Fischer et al. does not teach a grille cover per se, but Kasai et al. teaches a grille cover positioned on an outer part of the vehicle defining a plurality of openings for directly receiving the ambient sound and for transmitting the ambient sound to the first opening of the cover and to the microphone element (Fig. 3: grill 17 attached to vehicle body outer panel 14 and receives sound to send to microphone 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a grille, as taught by Kasai et al., in the apparatus of Fischer et al. because it helps in “preventing infiltration of rainwater and the like”.
              However, Fischer et al. and Kasai et al. do not teach microphone placement on a bumper per se, but Kawamata et al. teaches positioned on a bumper of the vehicle (Fig. 2(a): microphone array 2 placed in bumper). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the microphone apparatus in the bumper, as taught by Kawamata et al., in the apparatus of Fischer et al. and Kasai et al. because it allows for sounds external to the vehicle to be captured.


Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 19, Fischer et al., Kasai et al., Eberlein et al., and Ogura et al. teach most of the limitations of claims 9 and 19, however, they do not, alone or in combination with other prior art of record, teach the grille cover includes a plurality of locking sections that are radially spaced about an underside thereof for engaging a lower lip of the connector assembly in combination with other recited elements in the claim. 

Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.

Applicant states in “Claim Interpretation” on pages 9-10 of the remarks:
“The Office asserts that the claimed features of "a fastening holding member configured to attachment" as recited in claims 6 and 16 are subject to interpretation under 35 U.S.C. 112(f) due to the inclusion of another linking word or phrase, such as "configured to". (See, Office Action, pgs. 3 - 4). Applicant respectfully disagrees. The application as originally filed clearly provides structure for the claimed fastening holding member as exhibited directly below… 
In an effort to advance prosecution, Applicant has amended claims 6 and 16 to remove "configured to". Given that the specification clearly sets forth structure for the claimed fastening holding member and claims 6 and 16 have been amended in the manner noted above, Applicant submits that the claimed fastening holding member cannot reasonably be interpreted under 35 USC 112 (f) to cover only the embodiments as set forth in the specification.”

Examiner respectfully disagrees. First off, the test for whether a claim invokes 112(f) has nothing to do with support in the specification. The test is based on the claim language. Lack of support in the specification can lead to a rejection under 112, but NO 112 was given for lack of support. The claim still invokes 112(f) because there is not sufficient structure for a “fastening holding member “and there is still functional language. Deleting “configured to” does not delete the functional language after the “fastening holding member”. 

Applicant states in para 1 on page 11 of the remarks:
“As best understood by Applicant, the Office appears to assert that the polymer foam layer 7 of Fischer serves as the claimed cover, that the circuit board 9 of Fischer is similar to the claimed PCB, and the sensor element 11 of Fischer is similar to the claimed microphone element. (See, Office Action, pg. 5). Assuming, for the sake of example, that the foam layer 7 of Fischer is similar to the claimed cover, that the circuit board 9 of Fischer is similar to the claimed PCB, and that the sensor element 11 of Fischer is similar to the claimed microphone element, Fischer fails to teach, suggest, or disclose that an acoustic membrane is positioned between the opening of the foam layer 7 and the PCB 9 to enable the ambient sound to pass therethrough to the microphone 11. Rather, Fischer disclose that the foam layer 7 is used to attach the sensor element 11 (or microphone) to the housing 3 so as to prevent no direct contact between the microphone and the housing. (See, [0038]).”

Examiner respectfully disagrees. In the previous rejection, Examiner also referred to housing 3 as part of the cover. With the housing 3 reading on the cover, then layer 7 can then read on the acoustic membrane, as it is between the first opening and the circuit board 9. Therefore, Fischer still reads on the newly added limitation of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.